
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 124
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2012
			Mr. Hultgren (for
			 himself, Mr. Price of Georgia,
			 Mr. Palazzo,
			 Mr. Brooks,
			 Mr. Yoder,
			 Mr. LaTourette,
			 Mr. Bishop of Utah,
			 Mr. Chaffetz,
			 Mr. Wolf, Mr. West, Mr.
			 Culberson, Mrs. Adams,
			 Mr. Smith of Texas,
			 Mr. Posey,
			 Mr. Poe of Texas, and
			 Mr. Olson) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  President Obama’s delays in implementing a clear mission for the American space
		  program represent a clear threat to American exceptionalism.
	
	
		That it is the sense of the Congress
			 that—
			(1)the United States has a proud legacy of
			 Human Space flight, including the Mercury, Gemini, and Apollo missions, and the
			 30-year history of the Space Shuttle;
			(2)President Obama’s
			 repeated delays in implementing a clear mission for the American space program
			 is creating unnecessary job losses and hardship across the country;
			(3)President Obama’s repeated delays in
			 implementing a clear mission for the American space program is rapidly eroding
			 our critical aerospace industrial base, which will lead directly to a
			 precarious situation for our national security;
			(4)the Space Launch System and Orion Crew
			 Capsule were authorized on October 11, 2010, however, President Obama’s
			 repeated delays in implementing a clear mission for the American space program
			 is forcing us to cede our competitive edge in United States space flight
			 capability to Russia and China; and
			(5)these collective
			 developments present a direct threat to American exceptionalism and are
			 actively undermining our global leadership as a Nation.
			
